Report of official referee confirmed, respondent disbarred and his name ordered struck from the roll of attorneys. An attorney in a disciplinary proceeding should be frank and truthful and freely admit facts that are obvious, instead of giving specious explanations and excuses and being untruthful in respect to his derelictions. In adopting the former attitude, evidence of previous good conduct and the stress of circumstances attending his delinquencies, and testimony as to his general good character may be considered in respect to the discipline to be imposed. Such considerations have little influence when the latter named conditions are present. Present — Lazansky, P. J., Young, Scudder, Tompkins and Davis, JJ.